UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7424



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ANTHONY JOSEPH DE ANTONI, a/k/a Tony Dean,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-89-462-HAR, CA-95-2181-HAR)


Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Anthony Joseph De Antoni, Appellant Pro Se. Andrew George Warrens
Norman, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to correct and/or modify his sentence. We have reviewed the

record and find no reversible error. Appellant alleged that imposi-

tion of his sentence without parole under 21 U.S.C. § 848 (1988)

was illegal. The motion was properly denied because imposition of
the sentence without parole is mandatory under 21 U.S.C. § 848(c)

(1988). In addition, Appellant alleged that his sentence should be

vacated because the Government made a Fed. R. Crim. P. 35(b) motion

to reduce Appellant's sentence from eleven to ten years without the
presence of Appellant in court. No error was committed when the

district court granted the motion for reduction of sentence in

accordance with former Fed. R. Crim. P. 35(b) because Appellant

made the motion himself without opposition from the Government. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2